The court adjourned on November 28, 1910. The statement of facts and bills of exception were filed on January 21, 1911. The motion of the Assistant Attorney-General to strike out these papers is well taken and must be sustained. Statements of facts and bills of exception in cases appealed from the County Court must be governed by the Act of 1907, which allows only twenty days for filing same after the close of the term.
As the record presents the appeal there is no reversible matters. The judgment is affirmed.
Affirmed.